 Case 1:19-cr-00148-NGG Document 11 Filed 04/18/19 Page 1 of 1 PageID #: 29




  Federal Defenders                                      One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
  OF NEW YORK, INC.                                                    Tel:(718)330-1200 Fax:(718)855-0760


  David E. Patton                                                              Deirdre D. von Dornum
  Executive Director and                                                                Attomey-in-Charge
  Attomeyh'Chief
                                         * APR 1 8 2019 ★
Honorable Nicholas G. Garaufis
                                         BROOKLYN OFRQE                        April 17,2019
United States Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                               Re: United States v. Patrick McDonnell, 19 CR 148(NGG)
Your Honor:


         I represent Mr. McDonnell, who is charged with nine counts of wire fraud in violation of 18
U.S.C. § 1343.

       The parties are scheduled to appear for an initial status conference on April 25, 2019. After
conferring with both my client and the government,I respectfully request the appearance be
continued until May 10,2019. I am scheduled to be out ofthe country on April 25 and the parties
are engaging in plea negotiations. If the parties were to appear, we would simply seek a
continuance.


       The government has no objection to this request. The parties also jointly request time be
excluded from the "speedy trial clock" in the interests ofjustice.

                                                     Very Truly Yours,
                                                            fsf
                                                     Michael D. Weil
                                                    (718)407-7413

cc: AUSA Hiral Mehta
                                                                     i.cudteJ^ ^




                                                              s/Nicholas Garaufis
